FILED
                             NOT FOR PUBLICATION                            JUN 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



HOVIK MANUKYAN,                                  No. 11-73981

               Petitioner,                       Agency No. A079-535-301

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Hovik Manukyan, a native of Iran and citizen of Armenia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings and to reissue its previous decision. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen, Avagyan v. Holder, 646 F.3d 672, 674 (9th Cir. 2011), and we

deny the petition for review.

       The BIA did not abuse its discretion in denying Manukyan’s motion to

reopen as untimely where the motion was filed more than six years after his

removal order became final, see 8 C.F.R. § 1003.2(c)(2), and Manukyan failed to

show the due diligence required for equitable tolling of the filing deadline, see

Avagyan, 646 F.3d at 679 (equitable tolling is available to a petitioner who is

prevented from filing because of deception, fraud or error, and exercised due

diligence in discovering such circumstances).

      The BIA sufficiently addressed Manukyan’s contentions related to the non-

attorney who assisted him. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir.

2010) (the BIA need only “announce its decision in terms sufficient to enable a

reviewing court to perceive that it has heard and thought and not merely reacted”

(internal quotations omitted)).

      In light of this disposition, we do not reach Manukyan’s remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                           2                                      11-73981